 

 
EXHIBIT 10.74

 
PROMISSORY NOTE
 
Charlotte, North Carolina  $155,400
 
August 1, 2018
 
FOR VALUE RECEIVED, the undersigned, Stone Street Partners, LLC, a North
Carolina limited liability company (the “Maker”), hereby promises to pay to the
order of I|M1, LLC, a California limited liability company (together with its
successors and assigns, the “Holder”), the principal sum of One Hundred and
Fifty-Five Thousand Four Hundred Dollars ($155,400), with all principal and
interest amounts outstanding hereunder from time to time, payable on December
31, 2018. This Promissory Note shall carry an interest rate of five percent (5%)
per annum, and shall be computed on the basis of a 365-day year.
 
The Maker reserves the right to prepay all or any portion of this Promissory
Note at any time and from time to time without premium or penalty of any kind.
 
The Maker, for itself and for any guarantors, sureties, endorsers and/or any
other person or persons now or hereafter liable hereon, if any, hereby waives
demand of payment, presentment for payment, protest, notice of nonpayment or
dishonor and any and all other notices and demands whatsoever, and any and all
delays or lack of diligence in the collection hereof, and expressly consents and
agrees to any and all extensions or postponements of the time of payment hereof
from time to time at or after maturity and any other indulgence and waives all
notice thereof.
 
No delay or failure by the Holder in exercising any right, power, privilege or
remedy hereunder shall affect such right, power, privilege or remedy or be
deemed to be a waiver of the same or any part thereof; nor shall any single or
partial exercise thereof or any failure to exercise the same in any instance
preclude any further or future exercise thereof, or exercise of any other right,
power, privilege or remedy, and the rights and privileges provided for hereunder
are cumulative and not exclusive. The delay or failure to exercise any right
hereunder shall not waive such right.
 
This Promissory Note shall be governed by and construed and enforced in
accordance with the laws of the State of North Carolina.
 
IN WITNESS WHEREOF, the undersigned has duly caused this Promissory Note to be
executed and delivered as of the date first written above.
 
Stone Street Partners, LLC
 
 
/s/ Martin Sumichrast       

Martin A. Sumichrast, Manager
 
 
